Citation Nr: 1429083	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  07-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had approximately 20 years of active service ending in February 1976.  He died in May 2006.  The appellant is advancing her appeal as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in June 2010 and July 2012, when it was remanded for additional development, and again in June 2013 when the Board denied the appeal.  The appellant filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims (Court), and, pursuant to a December 2013 Joint Motion for Remand (JMR), a December 2013 Order vacated the Board's decision and remanded the matter for action consistent with the terms of the JMR.

The June 2013 Board decision also denied a claim of entitlement to service connection for lung disability for accrued benefits purposes.  The December 2013 JMR noted that the appellant did not contest that the Board's denial as to that issue.  The December 2013 Court Order dismissed the appeal with respect to that issue; therefore, that issue is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2013 JMR directs attention to concerns that include identified inadequacies of the medical opinion evidence relied upon by the Board's vacated June 2013 decision.  At this time, the Board shall remand this appeal to the AOJ for the purpose of developing a new adequate medical opinion addressing the concerns presented in the JMR.

The JMR directs attention to the applicability in this case of 38 C.F.R. § 3.312(c)(3) (2013).  In this context, the JMR expresses that the Board's reliance upon a November 2010 VA examination report's nexus opinion appears to be inadequate.  The JMR states that "the opinion contained in the November 2010 examiner's report may be inadequate for the purposes of determining DIC benefits."  With reference to the applicability of 38 C.F.R. § 3.312(c)(3), the first reason identified by the JMR is that "the November 2010 examiner's opinion does not address the question of whether the Veteran's AHD [his service-connected arteriosclerotic heart disease] rendered him materially less capable of resisting the effects of other disease or injury primarily causing death, that being his respiratory condition."  The JMR explains that "when answering the question of whether the Veteran's heart condition caused or aggravated the final respiratory condition, this opinion did not provide the Board with the information needed for applying section 3.312(c)(3) to give 'careful consideration ... from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that' the Veteran was 'materially less capable of resisting the effects' of his respiratory condition leading to his demise."

Additionally, the JMR explains that "[t]he second problem with the Board's reliance on the November 2010 opinion is that, after reviewing the claims file, the examiner opined he disagrees with the evidence indicating the Veteran did have AHD."  This is a concern because "the opinion conflicts with the evidence initially used to establish service connection for the heart condition, and the evidence supporting the increased rating to 30% for service-connected AHD."

The JMR concludes that "the November 2010 examiner's findings could be considered flawed because the examiner's findings were not based upon a fully accurate factual predicate, or they conflict with other evidence of record."  To ensure adequate appellate review consistent with the concerns and directives presented in the JMR, the Board finds it is most appropriate to remand this matter for the purpose of obtaining a new adequate VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the Veteran's claims file to be forwarded to an appropriate medical doctor for review and an advisory medical opinion.  Based on review of the record, the medical doctor should provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's service-connected disabilities, particularly arteriosclerotic heart disease, were a contributory cause of his death?

For purposes of the opinion, the examiner should assume that the Veteran did have a valid diagnosis of service-connected arteriosclerotic heart disease dating back to (at least) 1976.

The rationale provided for the response to this question should specifically address the effects of arteriosclerotic heart disease on a vital organ (the heart), whether the service-connected arteriosclerotic heart disease had debilitating effects that would render the Veteran less capable of resisting the effects of the disease(s) primarily causing his death (particularly the respiratory issues referenced on the death certificate).

The consulting physician must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



